 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    HARTFORD FIRE INSURANCE                            Case No. 1:19-cv-00800-DAD-EPG
      COMPANY,
12                                                       ORDER REJECTING STIPULATED
                         Plaintiff,                      PROTECTIVE ORDER
13
              v.                                         (ECF No. 12)
14
      DOMETIC CORPORATION,
15
                         Defendant.
16

17          On October 9, 2019, the parties filed a Stipulated Protective Order. (ECF No. 12.) As

18   discussed below, the Stipulated Protective Order is rejected because it fails to comply with Local

19   Rule 141.1(c)(1). However, the parties are granted leave to re-submit a compliant stipulated

20   protective order for Court approval.

21          “In the federal judicial system trial and pretrial proceedings are ordinarily to be conducted

22   in public.” Olympic Ref. Co. v. Carter, 332 F.2d 260, 264 (9th Cir. 1964) (“The purpose of the

23   federal discovery rules, as pointed out in Hickman v. Taylor, 329 U.S. 495, 501, 67 S.Ct. 385, 91

24   L.Ed. 451, is to force a full disclosure.”) Thus, “[a]s a general rule, the public is permitted

25   ‘access to litigation documents and information produced during discovery.’” In re Roman

26   Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 424 (9th Cir. 2011) (quoting Phillips

27   v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir.2002) and citing San Jose Mercury News,

28   Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir.1999) (“It is well-established that the fruits
 1   of pretrial discovery are, in the absence of a court order to the contrary, presumptively public.”)).

 2   However, “[t]he court may, for good cause, issue an order to protect a party or person from

 3   annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c).

 4          Eastern District of California Local Rule 141.1 governs the entry of orders protecting

 5   confidential information in this District and provides that “All information provided to the Court

 6   in a specific action is presumptively public. . . . Confidential information exchanged through

 7   discovery, contained in documents to be filed in an action, or presented at a hearing or trial

 8   otherwise may be protected by seeking a protective order as described herein.” Local Rule

 9   141.1(a)(1). Part (c) contains the requirements for a proposed protective order:

10          (c) Requirements of a Proposed Protective Order. All stipulations and motions
            seeking the entry of a protective order shall be accompanied by a proposed form of
11          order. Every proposed protective order shall contain the following provisions:
12                  (1) A description of the types of information eligible for protection under
                    the order, with the description provided in general terms sufficient to reveal
13                  the nature of the information (e.g., customer list, formula for soda, diary of
                    a troubled child);
14
                    (2) A showing of particularized need for protection as to each category of
15                  information proposed to be covered by the order; and
16                  (3) A showing as to why the need for protection should be addressed by a
                    court order, as opposed to a private agreement between or among the
17                  parties.
18   Local Rule 141.1(c).
19          The Stipulated Protective Order submitted by the parties for Court approval (ECF No. 12)
20   is rejected because it fails to comply with Local Rule 141.1(c)(1). However, the parties are
21   granted leave to re-submit a compliant stipulated protective order for Court approval.
22

23   IT IS SO ORDERED.

24
        Dated:     October 9, 2019                              /s/
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28
